DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 10/13/2021. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 102

3. 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
the same under either status. 

4.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (WO 2007097055 A1; hereinafter Hayashi).

Regarding claim 7, Hayashi (Fig. 9) discloses a display including:
a plurality of display components (backlights 17r- 17c, translation page 10, [0068]) (plurality of mxn pixels where each of the pixels includes 3 sub-pixels R, GB and C as shown in Fig. 9), each display component including: 
a light-emitting array, including first to nth light-emitting areas (areas where the backlights 17r- 17c, translation page 10, [0068]) arranged along a first direction (17r, 17g, 17b and 17c are arranged in vertical direction); 
a display pixel (pixels R, GB and C), disposed on the light-emitting array (pixels R, GB and C disposed on backlights 17r- 17c). 
wherein the display pixel includes first to nth sub-pixels (sub-pixels R, GB and C) arranged along a second direction (sub-pixels R and GB and C are arranged in row or horizontal direction), which is substantially perpendicular to the first direction (sub-pixels R, GB and C are arranged in horizontal direction, which is perpendicular to the vertical direction), and any one of the first to nth light- emitting areas (17r, 17g, 17b and 17c) provides light to illuminate each of the first to nth sub (e.g., [0037] discloses 17r, 17g, and 17b are light sources that irradiate light to the back surface of the liquid crystal panel 11),
wherein each of the first to nth sub-pixels respectively corresponds to first to nth colors (sub-pixels R, GB and C), and wherein projection areas of each of the first to nth sub-pixels (e.g., subpixels R) projected to the light-emitting array (17r, 17g, 17b and 17c)  and the first to nth light-emitting areas are substantially overlapped (since 17r, 17b, 17g and 17c are backlight that irradiate from the back of LCD panel 11 where sub-pixels R, GB and C are located. This it is clear that sub- pixels R, GB and C are partially overlaps with 17r, 17g, 17b and 17c) and interlaced (17r, 17g, 17b and 17c interlaces with sub-pixels R, GB and C), and 
wherein n is an integer larger than (n= 4 light emitting areas 17r, 17g,17b and 17c and n= 3 sub-pixels R and GB and C which n is greater than 2).

Regarding claim 8, Hayashi discloses the display of claim 7. 
Hayashi (Fig. 9) further teaches wherein each of the sub-pixels has first to nth sub-areas (sub-pixels R, GB and C), and the first to nth sub-areas of any one of the sub-pixels respectively receive the lights generated from the first to nth light-emitting areas of the corresponded light-emitting arrays (17r, 17g, 17b and 17c; par [0068]).

Regarding claim 9 Hayashi discloses the display of claim 8.
Hayashi (Fig. 9) further teaches wherein the dimensions of the first to nth sub-areas in any one of the sub-pixels are substantially the same (sub-pixels R and GB and C are substantially the same).

Regarding claim 10, Hayashi discloses the display of claim 7.
Hayashi further teaches wherein the first to nth light-emitting areas (17r, 17g, 17b and 17c) of the light-emitting array emit light from a light-emitting surface (surface of the backlight 17r, 17g, 17b and 17c); and 
wherein the area of the first to nth sub-pixels (areas of sub-pixels R, GB and C) projected to  light-emitting surface (surface of the backlight 17r, 17g, 17b and 17c) overlaps with the distribution area of all the first to nth light emitting areas on the light emitting surface ( (the distribution area of the 17r, 17g, 17b and 17c overlaps with the area of sub-pixels R, GB and C since 17r, 17b, 17g and 17c are backlight that irradiate from the back of LCD panel 11 where sub-pixels R, GB and C are located).
Regarding claim 11, Hayashi discloses the display of claim 7.
Hayashi (Fig. 9) further teaches wherein the first to nth light-emitting areas (17r, 17g, 17b and 17c) are formed into rectangular shape (rectangular shape) and each has a first long side being perpendicular to the first direction (vertical direction) (the long side of the rectangular in horizontal being perpendicular to the vertical direction), the first to nth sub-pixels (sub-pixels R, GB and C) are formed respectively into rectangular shape (rectangular shape) and each has a second long side being perpendicular to the second direction (horizontal direction) (the long side of the rectangular in vertical being perpendicular to the horizontal direction); each of the first to nth sub-pixels (sub-pixels R, GB and C) lies across and above the first to nth light-emitting areas(17r, 17g, 17b and 17c) (sub-pixels R, GB and C lies across 17r, 17g, 17b and 17c since  [0037] discloses light sources that irradiate light to the back surface of the liquid crystal panel 11 and Fig.9 shows sub-pixels R, GB and C and light sources 17 being formed in columns and rows).

Regarding claim 12, Hayashi discloses the display of claim 7.
Hayashi (Fig. 9) further teaches wherein each of the first to nth light-emitting areas (17r, 17g, 17b and 17c) has a first elongated side extending along the second direction ( each of 17r, 17g,17b and 17c has a long side extending along the horizontal direction) and across all of the first to nth sub-pixels (17r, 17g, 17b and 17c across all the sub-pixels R, GB and C as shown Fig. 9) while each of the first to the nth sub-pixels (sub-pixels R, GB, C) has a second elongated side extending along the first direction (sub-pixels R, GB  and C has a long side extending along the vertical direction) and across all of the first to nth light-emitting areas (each of sub-pixels R, GB and C has a side extending along the vertical directon and across all of the 17r, 17g, 17b and 17c as shown in Fig. 9).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2007097055 A1; hereinafter Hayashi) in view of Negley et al. (US 2006/0221272 A1; hereinafter Negley).

Regarding claim 1, Hayashi (Fig. 9) discloses a display including: 
a backlight module, including a of light-emitting array, and every light-emitting array includes first to nth light-emitting areas (areas where the backlights 17r- 17c, translation page 10, [0068]) arranged along a first direction (17r, 17g, 17b and 17c are arranged in vertical direction); 
a plurality of display pixels (plurality of mxn pixels where each of the pixels includes 3 sub-pixels R, GB and C as shown in Fig. 9), disposed on the backlight module.
wherein every display pixel includes first to nth sub-pixels (sub-pixels R, GB and C) arranged along a second direction (sub-pixels R and GB and C are arranged in row or horizontal direction), which is substantially perpendicular to the first direction (sub-pixels R, GB and C are arranged in horizontal direction, which is perpendicular to the vertical direction), and any one of the first to nth light-emitting areas of the light-emitting array (17r, 17g,17b and 17c) is configured to provide lights to illuminate each of the first to nth sub-pixels (e.g., [0037] discloses 17r, 17g, and 17b are light sources that irradiate light to the back surface of the liquid crystal panel 11),
wherein each of the first to nth sub-pixels respectively corresponds to first to nth colors (sub-pixels R, GB and C), and wherein a projection area of any one of the first to nth sub-pixels (e.g.,  subpixels R) projected to the corresponding light-emitting array (17r, 17g, 17b and 17c) at least partially overlaps with each of the first to nth light-emitting areas (since 17r, 17b, 17g and 17c are backlight that irradiate from the back of LCD panel 11 where sub-pixels R, GB and C are located. This it is clear that sub- pixels R, GB and C are partially overlaps with 17r, 17g, 17b and 17c), and 
wherein n is an integer larger than 2 (n= 4 light emitting areas 17r, 17g,17b and 17c and n= 3 sub-pixels R and GB and C which n is greater than 2).

Hayashi does not teach the backlight includes a plurality of light-emitting arrays.
Negley (Fig. 2) teaches the backlight includes a plurality of light-emitting arrays (par [0026], arrays of red, green, blue and cyanine LED devices 222R, 222G, 222B, 222C).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Negley to teach wherein the backlight includes a plurality of light-emitting arrays. The suggestion/motivation would have been to radiate light of multiple colors in a light path that impinges on the display screen.

Regarding claim 2, Hayashi and Negley disclose the display of claim 1. 
Hayashi (Fig. 9) further teaches wherein each of the sub-pixels has first to nth sub-areas (sub-pixels R, GB and C), and the first to nth sub-areas of any one of the sub-pixels respectively receive the lights generated from the first to nth light-emitting areas of the corresponded light-emitting arrays (17r, 17g, 17b and 17c; par [0068]).

Regarding claim 3, Hayashi and Negley disclose the display of claim 2.
Hayashi (Fig. 9) further teaches wherein the dimensions of the first to nth sub-areas in any one of the sub-pixels are substantially the same (sub-pixels R and GB and C are substantially the same).

Regarding claim 4, Hayashi and Negley disclose the display of claim 1.
Hayashi further teaches wherein the first to nth light-emitting areas (17r, 17g, 17b and 17c) of the light-emitting array emit light from a light-emitting surface (surface of the backlight 17r, 17g, 17b and 17c); and 
wherein the distribution area of the first to nth light-emitting areas (areas of 17r, 17g, 17b and 17c) from the light-emitting surface (surface of the backlight 17r, 17g, 17b and 17c) interlaces with the distribution area of the first to nth sub-pixels (sub-pixels R, GB and C) projected to the light-emitting surface (the distribution area of the 17r, 17g, 17b and 17c interlaces with the distribution area of sub-pixels R, GB and C).

Regarding claim 5, Hayashi and Negley disclose the display of claim 1.
Hayashi (Fig. 9) further teaches wherein the first to nth light-emitting areas (17r, 17g, 17b and 17c) are formed into rectangular shape (rectangular shape) and each has a first long side being perpendicular to the first direction (vertical direction) (the long side of the rectangular in horizontal being perpendicular to the vertical direction), the first to nth sub-pixels (sub-pixels R, GB and C) are formed respectively into rectangular shape (rectangular shape) and each has a second long side being perpendicular to the second direction (horizontal direction) (the long side of the rectangular in vertical being perpendicular to the horizontal direction); each of the first to nth sub-pixels (sub-pixels R, GB and C) lies across and above the first to nth light-emitting areas(17r, 17g, 17b and 17c) (sub-pixels R, GB and C lies across 17r, 17g, 17b and 17c since  [0037] discloses light sources that irradiate light to the back surface of the liquid crystal panel 11 and Fig.9 shows sub-pixels R, GB and C and light sources 17 being formed in columns and rows).

Regarding claim 6, Hayashi and Negley disclose the display of claim 1.
Hayashi (Fig. 9) further teaches wherein each of the first to nth light-emitting areas (17r, 17g, 17b and 17c) has a first elongated side extending along the second direction ( each of 17r, 17g,17b and 17c has a long side extending along the horizontal direction) and across all of the first to nth sub-pixels (17r, 17g, 17b and 17c across all the sub-pixels R, GB and C as shown Fig. 9) while each of the first to the nth sub-pixels (sub-pixels R, GB, C) has a second elongated side extending along the first direction (sub-pixels R, GB  and C has a long side extending along the vertical direction) and across all of the first to nth light-emitting areas (each of sub-pixels R, GB and C has a side extending along the vertical direction and across all of the 17r, 17g, 17b and 17c as shown in Fig. 9).

9.  Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Lee et al. (US 2012/0056907 A1; hereinafter Lee). 
Regarding claim 17, Hayashi discloses driving method of the display of claim 1.
Hayashi does not teach providing a gradient data which includes a plurality of gradient values;
obtaining a maximum of the gradient values in every gradient data;
 generating a light-emitting control signal according to the magnitude of the maximum;
providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array;
and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received.
Lee (Fig. 3) teaches:
providing a gradient data which includes a plurality of gradient values (par [0032], [0036], plurality of gradient values); 
obtaining a maximum of the gradient values in every gradient data (par [0036]);
generating a light-emitting control signal according to the magnitude of the maximum (par [0035-0036, [0060]);
providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array (par [0031], [0060]);
and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received (par [0011], [0059]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee to teach providing a gradient data which includes a plurality of gradient values; obtaining a maximum of the gradient values in every gradient data; generating a light-emitting control signal according to the magnitude of the maximum; providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array; and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 18, Hayashi and Lee disclose the driving method of claim 17.
Hayashi does not teach wherein the step of generating the light-emitting control signal further includes: calibrating the maximum so as to generate a calibrated maximum value; determining the light-emitting control signal according to the calibrated maximum value.
Lee (Fig. 3) teaches wherein the step of generating the light-emitting control signal further includes:
calibrating the maximum so as to generate a calibrated maximum value (par [0038], [0054]);
determining the light-emitting control signal according to the calibrated maximum value (par [0038], [0054], [0055]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee to teach wherein the step of generating the light-emitting control signal further includes: calibrating the maximum so as to generate a calibrated maximum value; determining the light-emitting control signal according to the calibrated maximum value. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 19, Hayashi and Lee disclose the driving method of claim 17.
Hayashi does not teach wherein the step of generating the light-emitting control signal also includes: determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals; wherein the light-emitting control signal is determined according to the value section of the maximum.
Lee (Figs. 3, 4B-4C) teaches wherein the step of generating the light-emitting control signal also includes:
determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals (par [0024], [0046]);
wherein the light-emitting control signal is determined according to the value section of the maximum (Figs 4B-4C, par [0024], [0053-0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee to teach wherein the step of generating the light-emitting control signal also includes: determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals; wherein the light-emitting control signal is determined according to the value section of the maximum. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 20, Hayashi discloses the driving method of claim 17.
Hayashi does not teach teaches wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated.
Lee (Figs. 4A-4D) teaches wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated (par [0045-0048] and [0053-0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi  with Lee to wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.


10.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and in view of Negley and further in view of Lee et al. (US 2012/0056907 A1; hereinafter Lee). 

Regarding claim 13, Hayashi and Negley disclose driving method of the display of claim 1.
Hayashi and Negley do not teach providing a gradient data which includes a plurality of gradient values;
obtaining a maximum of the gradient values in every gradient data;
 generating a light-emitting control signal according to the magnitude of the maximum;
providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array;
and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received.
Lee (Fig. 3) teaches:
providing a gradient data which includes a plurality of gradient values (par [0032], [0036], plurality of gradient values); 
obtaining a maximum of the gradient values in every gradient data (par [0036]);
generating a light-emitting control signal according to the magnitude of the maximum (par [0035-0036, [0060]);
providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array (par [0031], [0060]);
and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received (par [0011], [0059]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi and Negley with Lee to teach providing a gradient data which includes a plurality of gradient values; obtaining a maximum of the gradient values in every gradient data; generating a light-emitting control signal according to the magnitude of the maximum; providing the light-emitting control signal to one of the light-emitting arrays and determining the light up numbers of the first to nth light-emitting areas of the light-emitting array; and providing the gradient data to the first to nth sub-pixels corresponded to the light-emitting array, then adjusting the transmittance of the first to nth sub-pixels according to gradient values of the gradient data received. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 14, Hayashi, Negley and Lee disclose the driving method of claim 13.
Hayashi and Negley do not teach wherein the step of generating the light-emitting control signal further includes: calibrating the maximum so as to generate a calibrated maximum value; determining the light-emitting control signal according to the calibrated maximum value.
Lee (Fig. 3) teaches wherein the step of generating the light-emitting control signal further includes:
calibrating the maximum so as to generate a calibrated maximum value (par [0038], [0054]);
determining the light-emitting control signal according to the calibrated maximum value (par [0038], [0054], [0055]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi and Negley with Lee to teach wherein the step of generating the light-emitting control signal further includes: calibrating the maximum so as to generate a calibrated maximum value; determining the light-emitting control signal according to the calibrated maximum value. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 15, Hayashi, Negley and Lee disclose the driving method of claim 13.
Hayashi and Negley do not teach wherein the step of generating the light-emitting control signal also includes: determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals; wherein the light-emitting control signal is determined according to the value section of the maximum.
Lee (Figs. 3, 4B-4C) teaches wherein the step of generating the light-emitting control signal also includes:
determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals (par [0024], [0046]);
wherein the light-emitting control signal is determined according to the value section of the maximum (Figs 4B-4C, par [0024], [0053-0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi and Negley with Lee to teach wherein the step of generating the light-emitting control signal also includes: determining value sections within the receiving range of gradient value of the first to nth sub-pixels, the value sections corresponded respectively to different light-emitting control signals; wherein the light-emitting control signal is determined according to the value section of the maximum. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.

Regarding claim 16, Hayashi, Negley and Lee disclose the driving method of claim 13.
Hayashi and Negley do not teach teaches wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated.
Lee (Figs. 4A-4D) teaches wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated (par [0045-0048] and [0053-0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi and Negley with Lee to wherein the calibrated transmittance of the first to nth sub-pixels according to the gradient value received and the magnitude of the gradient value are positively correlated. The suggestion/motivation would have been to improve the contrast ratio further and to reduce the power consumption more.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691